Citation Nr: 0832513	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-22 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
ear chronic otitis media, hearing loss, and tinnitus, claimed 
as due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to August 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic nonsuppurative otitis media and hearing loss of the 
left ear.  

The Board remanded the case in October 2007 and is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Chronic otitis media and cholesteatoma in the veteran's left 
ear developed prior to his participation in aquatic therapy 
at the Dallas, Texas VA Medical Center (VAMC) in 2000; 
although VA treatment for left ear symptoms began after the 
aquatic therapy.


CONCLUSION OF LAW

Disability of the veteran's left ear, including chronic 
otitis media, cholesteatoma, hearing loss, and tinnitus, did 
not result from his participation in aquatic therapy at the 
Dallas VAMC in 2000.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran reports that he participated in exercise therapy 
in a swimming pool at a VA Medical Center.  He states that 
pool water of questionable cleanliness got into his ears.  He 
contends that chronic disorders of his left ear developed as 
a result of exposure to the pool water.

Under certain circumstances, VA provides compensation for 
additional disability resulting from VA medical treatment, or 
from VA training and rehabilitation services, in the same 
manner as if such disability were service-connected.  
For a claimant to qualify for such compensation, the 
additional disability must not be the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1151.

The circumstances for entitlement to compensation under 
38 U.S.C.A. § 1151 vary depending on whether the additional 
disability is claimed to be a result of VA medical treatment 
or examination, or VA training and rehabilitation services.  
Under 38 U.S.C.A. § 1151, training and rehabilitation 
services are defined as services under an approved vocational 
rehabilitation program under 38 U.S.C.A. Chapter 31, or under 
a compensated work therapy program under 38 U.S.C.A. § 1718.  
In this case, the veteran contends that his left ear problems 
were caused by getting water in that ear during aquatic 
exercise therapy while he was in an inpatient substance abuse 
rehabilitation program.  The VA hospital stay upon which the 
veteran's claim is based was essentially for medical 
treatment, and not vocational rehabilitation.  Therefore, the 
provisions regarding additional disability caused by medical 
treatment apply.

For a claimant to be entitled to compensation when additional 
disability is caused by VA hospital care, medical or surgical 
treatment, or examination, the proximate cause of the 
additional disability must be: (A) carelessness, negligence, 
lack or proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the care, treatment, 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

The veteran attributes problems with his left ear to events 
in October 2000, when he was under VA medical care.  The 
veteran had a Travel Board hearing in March 2007 at the RO 
before the undersigned Acting Veterans Law Judge.  He 
reported that in August 2000 he entered a VA inpatient drug 
and alcohol rehabilitation program.  The first phase of the 
program was held at the Bonham, Texas VAMC.  In September or 
October 2000, he transferred to the Dallas, Texas VAMC for 
the next phase of the program.

As part of the program, the veteran reported, the patients 
were provided exercise in a swimming pool.  The veteran 
indicated that he later learned that earlier patients had 
been stopped from using the pool because of questions as to 
whether the pool had been cleaned properly.  The veteran 
stated that when he used the pool the water looked murky, and 
made his eyes burn.  He indicated that a day or two after 
using the pool he noticed water in his left ear.  He sought 
medical treatment, and physicians prescribed ear drops.  
Symptoms continued and worsened, and purulent discharge from 
his left ear developed.  At various times physicians found a 
hole in the left eardrum, a staph infection, and a 
cholesteatoma.  Over time, the veteran underwent three 
surgeries to address the cholesteatoma.  Over the course of 
the problems and treatment, the hearing in his left ear 
diminished severely.  He continued to require follow up care 
for his ear.  The veteran reported that he had no history of 
ear infections prior to the development of the symptoms in 
October 2000.

Records of VA treatment show that discharge of the veteran 
from a VA inpatient substance abuse treatment program at the 
Bonham VAMC was planned in September 2000, and that he 
entered an inpatient substance abuse treatment program at the 
Dallas VAMC in October 2000.  In November 2000, the veteran 
reported that he had been swimming in October, and that he 
had then developed an ear infection.  Audiological testing 
revealed left ear hearing loss.

In January 2001, a treating physician found that the veteran 
had a methicillin-resistant Staphylococcus aureus (MRSA) 
infection in his left ear.  In February 2001, the veteran 
underwent tympanomastoidectomy surgery, which revealed 
cholesteatoma.  A few months after that surgery, the veteran 
had recurrent otorrhea.  He had a second tympanomastoidectomy 
surgery in December 2001.  In February 2003, examination 
showed recurrent perforation of the left eardrum, with 
drainage.  In April 2003, the veteran had a third left ear 
surgery, a revision tympanoplasty with mastoidectomy.  He had 
follow-up checks of the left ear later in 2003.

VA audiological testing in January 2004 showed normal 
audiometric thresholds in the right ear, and a severe mixed 
hearing loss in the left ear.  In January 2004, a VA 
physician, an otolaryngologist, examined the veteran and 
reviewed his claims file.  The left ear was dry, with an 
opening into the middle ear, but no drainage.  The examiner's 
diagnoses regarding the left ear were hearing loss and 
chronic nonsuppurative otitis media.  With regard to the 
likely etiology of the left ear disorders, the examiner 
provided comments and opinion as follows:

It would certainly appear that the 
veteran did develop his left chronic 
suppurative otitis media in close 
proximity to the aquatic therapy in 
October 2000.  However, because of the 
extensive cholesteatoma formation, it is 
most likely that the problem preexisted 
the aquatic therapy and that when water 
got in his left ear, the infection 
appeared at that time to occur.  However, 
it is doubtful that the aquatic therapy 
caused the including extensive 
cholesteatoma formation that perhaps 
caused the problem to exacerbate at that 
time.  In any case, it is my opinion, 
based on a rather lengthy evaluation, 
that it is LESS LIKELY THAN NOT that the 
veteran's current left ear infection and 
subsequent hearing loss was caused by the 
veteran's participation in aquatic 
therapy in October 2000.

In VA ear, nose, and throat (ENT) consultations in 2004 and 
2005, the veteran reported ongoing left ear hearing loss.  In 
May 2005, a treating physician found that the veteran's left 
ear had recurrent tympanic membrane perforation versus 
retraction pocket.  Audiological evaluation in June 2005 
continued to show left ear hearing loss.  The veteran 
declined additional left ear surgery.  Records of VA 
treatment in 2005 through 2007 show regular check-ups of the 
left ear, with reports of otorrhea on some occasions.

In October 2007, the Board remanded the case for the RO to 
obtain additional records of VA medical treatment of the 
veteran, followed by a new medical opinion regarding the 
likely etiology of the veteran's left ear disorders.  The RO 
obtained additional VA treatment records.

In April 2008, the same otolaryngologist who reviewed the 
veteran's claims file in 2004 again reviewed the file, 
including information that had been added since 2004.  The 
physician noted that the extensive cholesteatoma that was 
found in the February 2001 surgery would have taken a 
considerable length of time to develop.  He stated that the 
type of chronic otitis media that the veteran had generally 
originated in the middle ear and eustachian tube, not from 
the external auditory canal to the middle ear.  The physician 
concluded with a new opinion, as follows:

In my opinion, the veteran's chronic 
otitis media/
cholesteatoma was more likely than not 
present at the time of the aquatic 
therapy and happened to present in close 
proximity to aquatic therapy.  In any 
case, it is my opinion that it is less 
likely than not that the veteran's left 
cholesteatoma with repeated surgical 
treatment, hearing loss, and tinnitus, 
developed as a result of the veteran's 
participation in VA aquatic therapy in 
October 2000.  Furthermore, I can find 
nothing in the record to substantiate 
deviation from the standard of care on 
the part of the VA.

Disorders of the veteran's left ear include chronic otitis 
media and cholesteatoma, treated through three surgeries, 
with residual hearing loss and tinnitus.  The veteran 
contends that these disorders were caused by aquatic therapy 
at the Dallas VAMC in 2000.  The VA ear specialist who 
reviewed the veteran's medical records in 2004 and 2008 
concluded that it is less likely than not that the 
disabilities of the veteran's left ear were caused by the 
aquatic therapy.  There is no medical evidence or opinion 
that supports the veteran's assertion that the aquatic 
therapy caused the ear problems.  On a question of medical 
causation, the physician's professional opinion has greater 
evidentiary weight than the opinion of the veteran, who does 
not have medical training.  The Board therefore concludes 
that the aquatic therapy at the VAMC in 2000 did not cause 
the problems in the veteran's left ear.  The Board denies the 
appeal for compensation under 38 U.S.C.A. § 1151 for left ear 
disabilities.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The RO provided the veteran pre-adjudication notice with 
regard to his claim for compensation under 38 U.S.C.A. § 1151 
in a letter dated in September 2003.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that 
compensation is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements, and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
ear chronic otitis media, hearing loss, and tinnitus, is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


